UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York (Address of principal executive offices) (Zip Code) 631-777-5188 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock outstanding as of July 31, 2013 was 48,014,717. 1 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2013 (unaudited) and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for thethree and six months ended June 30, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 PART II. Other Information 44 Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 5. Other Information 46 Item 6. Exhibits 47 2 Index PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2013 December 31, 2012 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, net of allowances of $419,332 and$940,101, respectively Prepaid expenses and other current assets Inventory Deferred tax assets, net Total current assets Property and equipment, net of accumulated depreciation of$17,260,956 and $16,131,570, respectively Deferred tax assets, net Software development costs, net Other assets, net Goodwill Other intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, net Total current liabilities Other long-term liabilities Deferred tax liabilities, net Deferred revenue, net Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorizedCommon stock - $.001 par value, 100,000,000 shares authorized, 56,019,952 and 55,615,972 shares issued, respectively and 48,014,717 and 47,610,737 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost (8,005,235 and 8,005,235 shares, respectively) ) ) Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product revenues $ Support and services revenues Totalrevenues Cost of revenues: Product Support and service Total cost of revenues Gross profit $ Operating expenses: Research and development costs Selling and marketing General and administrative Investigation, litigation, and settlement related costs ) Total operating expenses Operating loss ) Interest and other loss, net ) Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Weighted average basic shares outstanding Weighted average diluted shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of taxes (benefits): Foreign currency translation ) ) ) Net unrealized gains on marketable securities ) ) Net minimum pension liability ) Total other comprehensive income (loss), net of taxes (benefits): ) ) ) Total comprehensive loss, net $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization Share-based payment compensation Non-cash professional services expenses - Realized gain on marketable securities ) ) Provision for returns and doubtful accounts ) ) Deferred income tax provision ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other current assets Inventory ) Other assets ) ) Accounts payable ) ) Accrued expenses and other liabilities ) ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Sales of marketable securities Purchases of marketable securities ) ) Purchases of property and equipment ) ) Capitalized software development costs ) ) Security deposits ) ) Purchase of intangible assets ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from exercise of stock options Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid/(refund received) for income taxes, net $ ) $ The Company did not pay any interest for the six months ended June 30, 2013 and 2012. See accompanying notes to unaudited condensed consolidated financial statements. 6 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements (1) Summary of Significant Accounting Policies (a) The Company and Nature of Operations FalconStor Software, Inc., a Delaware Corporation (the "Company"), develops, manufactures and sells data protection solutions and provides the related maintenance, implementation and engineering services. (b) Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. (c) Reclassifications Certain prior year’s amounts have been reclassified to conform to the current year presentation. Certain costs previously recorded within “selling and marketing” are now presented within “research and development” to better align these costs with functions performed. (d)Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company’s significant estimates include those related to revenue recognition, accounts receivable allowances, share-based payment compensation, cost-based investments, marketable securities, software development costs, goodwill and other intangible assets and income taxes. Actual results could differ from those estimates. The financial market volatility in many countries where the Company operates has impacted and may continue to impact the Company’s business. Such conditions could have a material impact to the Company’s significant accounting estimates discussed above. (e) Unaudited Interim Financial Information The accompanying unaudited interim condensed consolidated financial statements have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations relating to interim financial statements. In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company at June 30, 2013, and the results of its operations for the three and six months ended June 30, 2013 and 2012. The results of operations of any interim period are not necessarily indicative of the results of operations to be expected for the full fiscal year. 7 Index (f) Cash Equivalent, Restricted Cash and Marketable Securities The Company considers all highly liquid investments with maturities of three months or less when purchased to be cash equivalents. The Company records its cash equivalents and marketable securities at fair value in accordancewith the authoritative guidance issued by the Financial Accounting Standards Board (“FASB”) on fair value measurements and disclosures. As of June 30, 2013 and December 31, 2012, the Company’s cash equivalents consisted of money market funds.At June 30, 2013 and December 31, 2012, the fair value of the Company’s cash equivalents amounted to approximately $5.5 million and $4.3 million, respectively. As of June 30, 2013 and December 31, 2012, the Company had $0.8 million of restricted cash. The restricted cash serves as collateral related to deposit service indebtedness with the Company’s commercial bank. As of June 30, 2013 and December 31, 2012, the Company did not have any debt service indebtedness with the Company’s bank. As of June 30, 2013 and December 31, 2012, the Company’s marketable securities consisted of corporate bond and government securities. As of June 30, 2013 and December 31, 2012, the fair value of the Company’s current marketable securities was approximately $7.8 million and $10.5 million, respectively. All of the Company’s marketable securities are classified as available-for-sale, and accordingly, unrealized gains and losses on marketable securities, net of tax, are reflected as a component of accumulated other comprehensive loss in stockholders’ equity. Any other-than-temporary impairments are recorded within interest and other loss, net in the condensed consolidated statement of operations. See Note (5) Marketable Securities for additional information. (g) Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. To increase the comparability of fair value measurements, a three-tier fair value hierarchy, which prioritizes the inputs used in the valuation methodologies, is as follows: Level1—Valuations based on quoted prices for identical assets and liabilities in active markets. Level2—Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level3—Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. As of June 30, 2013 and December 31, 2012, the fair value of the Company’s financial instruments including cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses, approximated carrying value due to the short maturity of these instruments. See Note (4) Fair Value Measurements for additional information. (h) Revenue Recognition The Company derives its revenue from sales of its products, support and services. Product revenue consists of the Company’s software integrated with industry standard hardware and sold as complete turn-key integrated solutions. Product revenue also consists of stand-alone software applications. Support and services revenue consists of both maintenance revenues and professional services revenues. Revenue is recorded net of applicable sales taxes. In accordance with the authoritative guidance issued by the FASB on revenue recognition, the Company recognizes revenue from product sales when persuasive evidence of an arrangement exists, the fee is fixed and determinable, the product is delivered, and collection of the resulting receivable is deemed probable. Products delivered to a customer on a trial basis are not recognized as revenue until a permanent key code is delivered to the customer. Reseller customers typically send the Company a purchase order when they have an end user identified. For bundled arrangements that include either maintenance or both maintenance and professional services, the Company uses the residual method to determine the amount of product revenue to be recognized. Under the residual method, consideration is allocated to the undelivered elements based upon vendor-specific objective evidence (“VSOE”) of the fair value of those elements, with the residual of the arrangement fee allocated to and recognized as product revenue. The long-term portion of deferred revenue relates to maintenance contracts with terms in excess of one year. The Company provides an allowance for product returns as a reduction of revenue, based upon historical experience and known or expected trends. 8 Index Revenues associated with maintenance services are deferred and recognized as revenue ratably over the term of the contract. Revenues associated with software implementation and software engineering services are recognized when the services are performed. Costs of providing these services are included in cost of support and services. The Company has entered into various distribution, licensing and joint promotion agreements with OEMs, whereby the Company has provided to the OEM a non-exclusive software license to install the Company’s software on certain hardware or to resell the Company’s software in exchange for payments based on the products distributed by these OEMs. Such payments from these OEMs or distributors are recognized as revenue in the period reported by the OEM. (i) Property and Equipment Property and equipment are recorded at cost. Depreciation is recognized using the straight-line method over the estimated useful lives of the assets (3 to 7 years). For the three months ended June 30, 2013 and 2012, depreciation expense was $561,448 and $709,241, respectively.For the six months ended June 30, 2013 and 2012, depreciation expense was $1,148,428 and $1,506,800, respectively. Leasehold improvements are amortized on a straight-line basis over the term of the respective leases or over their estimated useful lives, whichever is shorter. (j) Goodwill and Other Intangible Assets Goodwill represents the excess of the purchase price over the estimated fair value of net tangible and identifiable intangible assets acquired in business combinations. The Company has not amortized goodwill related to its acquisitions, but instead tests the balance for impairment. The Company evaluates goodwill for impairment annually or more frequently when an event occurs or circumstances change that indicate that the carrying value may not be recoverable. The Company tests goodwill for impairment by first comparing the book value of net assets to the fair value of the reporting unit. If the fair value is determined to be less than the book value or qualitative factors indicate that it is more likely than not that goodwill is impaired, a second step is performed to compute the amount of impairment as the difference between the estimated fair value of goodwill and the carrying value. The Company’s annual impairment assessment is performed during the fourth quarter of each year, and the Company has determined there to be no impairment for any of the periods presented. Identifiable intangible assets include (i) assets acquired through business combinations, which include customer contracts and intellectual property, and (ii) patents amortized over three years using the straight-line method. 9 Index For the three months ended June 30, 2013 and 2012, amortization expense was $27,687 and $29,862, respectively. For the six months ended June 30, 2013 and 2012, amortization expense was $57,229 and $58,249, respectively. The gross carrying amount and accumulated amortization of other intangible assets as of June 30, 2013 and December 31, 2012 are as follows: June 30, December 31, Goodwill $ $ Other intangible assets: Gross carrying amount $ $ Accumulated amortization ) ) Net carrying amount $ $ (k) Software Development Costs In accordance with the authoritative guidance issued by the FASB on costs of software to be sold, leased, or marketed, costs associated with the development of new software products and enhancements to existing software products are expensed as incurred until technological feasibility of the product has been established. Based on the Company’s product development process, technological feasibility is established upon completion of a working model. Amortization of software development costs is recorded at the greater of the straight-line basis over the product’s estimated life, or the ratio of current revenue of the related products to total current and anticipated future revenue of these products.During the three and six months ended June 30, 2013, the Company capitalized $247,429 of costs associated with software development projects. During the three and six months ended June 30, 2012, the Company capitalized $73,921 and $461,555, respectively, of costs associated with software development projects. During the three months ended June 30, 2013 and 2012, the Company recorded $82,063 and $78,983, respectively, of amortization expense related to capitalized software costs. During the six months ended June 30, 2013 and 2012, the Company recorded $164,125 and $137,138, respectively, of amortization expense related to capitalized software costs. (l) Income Taxes The Company records income taxes under the liability method. Deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be realized or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. In determining the period in which related tax benefits are realized for financial reporting purposes, excess share-based compensation deductions included in net operating losses are realized after regular net operating losses are exhausted. The Company accounts for uncertain tax positions in accordance with the authoritative guidance issued by the FASB on income taxes, which addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return, should be recorded in the financial statements. Pursuant to the authoritative guidance, the Company may recognize the tax benefit from an uncertain tax position only if it meets the “more likely than not” threshold that the position will be sustained on examination by the taxing authority, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. In addition, the authoritative guidance addresses de-recognition, classification, interest and penalties on income taxes, accounting in interim periods, and also requires increased disclosures. The Company includes interest and penalties related to its uncertain tax positions as part of income tax expense within its consolidated statement of operations. See Note (3) Income Taxes for additional information. 10 Index (m) Long-Lived Assets The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. If the sum of the expected future cash flows, undiscounted and without interest, is less than the carrying amount of the asset, an impairment loss is recognized as the amount by which the carrying amount of the asset exceeds its fair value. (n) Share-Based Payments The Company accounts for share-based payments in accordance with the authoritative guidance issued by the FASB on share-based compensation, which establishes the accounting for transactions in which an entity exchanges its equity instruments for goods or services. Under the provisions of the authoritative guidance, share-based compensation expense is measured at the grant date, based on the fair value of the award, and is recognized as an expense over the requisite employee service period (generally the vesting period), net of estimated forfeitures. The Company estimates the fair value of share-based payments using the Black-Scholes option-pricing model. The estimation of share-based awards that will ultimately vest requires judgment, and to the extent actual results or updated estimates differ from the Company’s current estimates, such amounts will be recorded as a cumulative adjustment in the period estimates are revised. The Company considers many factors when estimating expected forfeitures, including types of awards, employee class and historical experience. Additionally, share-based awards to non-employees are expensed over the period in which the related services are rendered at their fair value. All share-based awards are expected to be fulfilled with new shares of common stock. See Note (2) Share-Based Payment Arrangements for additional information. (o) Foreign Currency Assets and liabilities of foreign operations are translated at rates of exchange at the end of the period, while results of operations are translated at average exchange rates in effect for the period. Gains and losses from the translation of foreign assets and liabilities from the functional currency of the Company’s subsidiaries into the U.S. dollar are classified as accumulated other comprehensive loss in stockholders’ equity. Gains and losses from foreign currency transactions are included in the condensed consolidated statements of operations within interest and other loss, net. During the three months ended June 30, 2013 and 2012, foreign currency transactional losses totaled approximately $0.5 million and $0.1 million, respectively.During the six months ended June 30, 2013 and 2012, foreign currency transactional losses totaled approximately $0.8 million and $0.3 million, respectively. (p) Earnings Per Share (EPS) Basic EPS is computed based on the weighted average number of shares of common stock outstanding. Diluted EPS is computed based on the weighted average number of common shares outstanding increased by dilutive common stock equivalents, attributable to stock option awards, restricted stock awards and restricted stock unit awardsoutstanding. Due to the net loss for the three and six months ended June 30, 2013 and 2012, all common stock equivalents, totaling 11,323,575 and 12,377,225, respectively, were excluded from diluted net loss per share because they were anti-dilutive. 11 Index The following represents a reconciliation of the numerators and denominators of the basic and diluted EPS computation: Three Months Ended June 30, 2013 Three Months Ended June 30, 2012 Net Loss Shares Per Share Net Loss Shares Per Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS $ ) $ ) $ ) $ ) Effect of dilutive securities: Stock options and restricted stock - - Diluted EPS $ ) $ ) $ ) $ ) Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 Net Loss Shares Per Share Net Loss Shares Per Share (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic EPS $ ) $ ) $ ) $ ) Effect of dilutive securities: Stock options and restricted stock - - Diluted EPS $ ) $ ) $ ) $ ) (q)Investments As of June 30, 2013 and December 31, 2012, the Company maintained certain cost-method investments aggregating approximately $0.9 million, which are included within “other assets, net” in the accompanying condensed consolidated balance sheets. During the three and six months ended June 30, 2013 and 2012, the Company did not recognize any impairment charges related to any of its cost-method investments. See Note 12 Subsequent Events for further information. (r) Treasury Stock The Company accounts for treasury stock under the cost method and includes treasury stock as a component of stockholders’ equity. (s) New Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued new guidance which requires companies to present information about reclassification adjustments from accumulated other comprehensive income in their financial statements or footnotes. The adoption of this new accounting guidance in the first quarter of 2013 did not have a material impact on our consolidated financial position, results of operations or cash flows. See Note (9) Accumulated Other Comprehensive Loss for the related disclosure. (2) Share-Based Payment Arrangements On May 9, 2013, the Company’s stockholders adopted the FalconStor Software, Inc. 2013 Outside Directors Equity Compensation Plan (the “2013 Plan”). The 2013 Plan is administered by the Board of Directors and provides for the issuance of up to 400,000 shares of Company’s common stock upon the vesting of options or upon the grant of shares with such restrictions as determined by the Board of Directors to the non-employee directors of the Company. Exercise prices of the options must be equal to the fair market value of the common stock on the date of grant. Options granted have terms of ten years. Shares of restricted stock have the terms and conditions set by the Board of Directors and are forfeitable until the terms of the grant have been satisfied. 12 Index The following table summarizes the plans under which the Company was able to grant equity compensation as of June 30, 2013: Shares Shares Available Shares Last Date for Grant Name of Plan Authorized for Grant Outstanding of Shares FalconStor Software, Inc., 2006 Incentive Stock Plan May 17, 2016 FalconStor Software, Inc., 2013 Outside Directors EquityCompensation Plan May 9, 2016 On July 1, 2013, the total shares available for issuance under the FalconStor Software, Inc., 2006 Incentive Stock Plan (the “2006 Plan”) totaled 1,169,323. Pursuant to the 2006 Plan, if, on July 1st of any calendar year in which the 2006 Plan is in effect, the number of shares of stock as to which options, restricted shares and restricted stock units may be granted under the 2006 Plan is less than five percent (5%) of the number of outstanding shares of stock, then the number of shares of stock available for issuance under the 2006 Plan is automatically increased so that the number equals five percent (5%) of the shares of stock outstanding. In no event shall the number of shares of stock subject to the 2006 Plan in the aggregate exceed twenty million shares, subject to adjustment as provided in the 2006 Plan. On July 1, 2013, the total number of outstanding shares of the Company’s common stock totaled 48,014,717. Pursuant to the 2006 Plan, as amended, the total shares available for issuance under the 2006 Plan thus increased by 1,231,413 shares from 1,169,323 to 2,400,736 shares available for issuance as of July 1, 2013. The following table summarizes the Company’s equity plans that have expired but that still have equity awards outstanding as of June 30, 2013: Shares Available Shares Name of Plan for Grant Outstanding FalconStor Software, Inc., 2000 Stock Option Plan 2004 Outside Directors Stock Option Plan FalconStor Software, Inc., 2007 Outside Directors Equity Compensation Plan Stand-Alone Stock Option Agreement between the Company and James P. McNiel FalconStor Software, Inc., 2010 Outside Directors Equity Compensation Plan All outstanding stock options granted under the Company’s equity plans have terms of ten years from the date of grant. 13 Index The following table summarizes stock option activity during the six months ended June 30, 2013: Weighted Weighted Average Average Remaining Aggregate Number of Exercise Contractual Intrinsic Options Price Life(Years) Value Options Outstanding at December 31, 2012 $ Granted $ Exercised ) $ Forfeited ) $ Expired ) $ Options Outstanding at March 31, 2013 $ $ Granted $ Exercised - $ Forfeited ) $ Expired ) $ Options Outstanding at June 30, 2013 $ $ Options Exercisable at June 30, 2013 $ $
